Appeal by the defendant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered October 21, 2004, convicting him of criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]). Miller, J.P., Crane, Luciano and Rivera, JJ., concur.